Citation Nr: 1307937	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, among other things, denied claims for entitlement to service connection for a right knee disorder, a low back disorder, tinnitus, bilateral hearing loss disability, residuals of a head injury, and hypertension.  The Veteran disagreed and perfected an appeal.  In December 2012, the Veteran and his spouse provided testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the Veteran's VA claims folder.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the July 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a right knee disorder, a low back disorder, tinnitus, and hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has no current residuals of a head injury.

2.  Hypertension was not shown in service or within one year of discharge from service, and has not been shown to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he hit his head during active duty service when he entered a bunker during combat in Vietnam and that he continues to have residuals.  He seeks service connection for those residual symptoms.  He also contends that he had hypertension during service and currently has hypertension and, thus he seeks service connection.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran received notice in a letter dated May 2007 of how to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  In addition, the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that the Veteran has received all essential notice in the May 2007 letter and he has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004).  

The record shows that the RO has obtained the Veteran's service medical records, VA treatment records, and private treatment records, which include diagnosis of current hypertension but do not document hypertension during service.  The RO also obtained medical records that pertained to the Veteran from the Social Security Administration.

The Board also observes that the Veteran's service treatment records do not show any head injury was treated or show any residuals of a head injury were complained of or treated.  The Veteran was examined in January 2009 by an examiner for evidence of head injury residuals.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board observes below that the Veteran contended at the hearing that he felt "hyper" during service and did not know that he had hypertension during service.  See hearing transcript at page 11.  

While the evidentiary burden under McLendon to obtain a VA medical examination regarding a claimed disability is low, the Board observes that there is no evidence that the Veteran is competent to diagnose hypertension, and his report that he felt 'hyper' during service is not sufficient to substantiate the criterion of evidence establishing that an event, injury, or disease occurred in service with regard to hypertension.  The Veteran's contention is outweighed by contemporary medical evidence that establishes that hypertension did not manifest during service.   For those reasons, the Board finds that VA satisfied the duty to assist the Veteran with regard to his claim for hypertension.

As noted in the Introduction, the Veteran and his spouse testified at a hearing before the undersigned VLJ who described the issues on appeal and who explained what proof is needed to establish service connection.  See hearing transcript at pages 2 and 14.  In addition, the VLJ inquired as to other potential medical records.  See hearing transcript at page 15.  Finally, the Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) (2012) and he has not contended that he was prejudiced in any way in the conduct of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For those reasons, the Board finds VA satisfied its duties to notify and to assist.  The Board will proceed to a decision on the issues on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress has specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has been diagnosed with hypertension by medical examiners including an October 2009 VA treatment provider.  There is, however, no diagnosis of any current head injury residuals.  Indeed, the Veteran testified that he hit his head on an entryway of a bunker he was scrambling into when his unit was under attack.  He testified that he blacked out a couple of days later and was airlifted to a location where he received a CAT scan and returned shortly thereafter.  He testified that he had no other episodes of black outs and only that he sometimes gets headaches that are not severe.  See hearing testimony at page 6.  

The Veteran was examined in January 2009 by a VA examiner.  The examiner noted that the Veteran stated that after a head injury during service, he recovered and has had no further black out difficulty since a couple of weeks after the injury.  The examiner noted that the cranial nerve examination was normal and stated that "[T]he diagnosis of a head injury with concussion and subsequent syncopal episodes has no residual and has not recurred."  No current residuals of a head injury were diagnosed and none are described in the 65 pages of Virtual VA treatment records reviewed by the Board.

Based on the Veteran's testimony and the findings of the January 2009 VA examiner, the Board finds that the Veteran's claim for service connection for residuals of a head injury fails because there is no evidence he manifests any current residual of a head injury.  

Regarding hypertension, the Board has carefully reviewed the Veteran's service treatment records and has found no evidence of hypertension during service or within one year after discharge from active duty.  The Veteran's service treatment records include July 1967 separation physical and medical history reports.  The separation physical shows a blood pressure of 124 over 82 and does not diagnose hypertension or indicate that the blood pressure reading was excessive or unusually high.  The Veteran's report of medical history does not indicate that he suffered from high or low blood pressure and he reported that "I am in good health."  No other contemporary medical records indicate that the Veteran complained of feeling hyper nor do they report any symptoms compatible with high blood pressure or hypertension.  There are no records for the year following the Veteran's discharge, and the Veteran did not testify that he had been diagnosed with hypertension during the period following his discharge.  

The first medical evidence showing the diagnosis and treatment for hypertension or high blood pressure was in an April 2006 VA treatment record.  The evidence also includes the report of a July 2011 VA examiner who noted that the Veteran denied "any history of hypertensive urgency or emergency, denies any history of heart disease, TIA's [transient ischemic attacks], or CVA's [cerebrovascular accidents]."  The examiner further noted no history of "eye involvements" or renal dysfunction.  None of the records reviewed in the Veteran's claims file suggest that the Veteran had hypertension during service or within a year following service, and there is no competent evidence that relates the Veteran's current hypertension to his period of service.  Significantly, the first diagnosis of hypertension was in 2006, almost 40 years following the Veteran's separation from service.  In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, and as such, the benefit of the doubt rule does not apply.  Thus, entitlement to service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for hypertension is denied. 


REMAND

The Veteran seeks service connection for a right knee disorder, a low back disorder, tinnitus and a hearing loss disability.  The Board remands the claims for further development for the following reasons.

The Veteran testified that he struck his right knee when he sought cover in a bunker when his unit was attacked in Vietnam.  He testified that he did not seek treatment for the right knee during service and after service he self-medicated for right knee pain with over the counter medications.  See hearing transcript at pages 3-6.  There is no record of complaints of or treatment for right knee problems in the Veteran's service treatment records.  A January 2005 letter from the state Social Security Administration agency states that the Veteran complained of problems with his back, knees and ringing in his ears.  A March 2006 treatment report by Dr. J.J., M.D., states that the Veteran had a "long history" of right knee pain.  The Veteran underwent arthroscopic surgery for a meniscectomy of the medial meniscus in May 2006 and he is currently diagnosed with post-operation residuals and degenerative joint disease.  A January 2009 VA examiner noted near normal range of right knee joint motion with slight crepitus and without tenderness or laxity, however  no x-rays or other imaging was taken and no opinion regarding etiology was provided.

 Observing the criteria put forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that the evidence establishes a current disability and that the Veteran is competent to report his injury during service and right knee pain during service and since service.  A VA examination is required to establish whether it is at least as likely as not that the injury described by the Veteran has resulted in his current right knee djd and or residuals of right knee meniscectomy.

The Veteran has been diagnosed by a June 2008 VA examiner with chronic lower back pain with sciatica.  A March 2006 report by Dr. S.O., M.D., a private orthopedist who treated the Veteran, reports that the Veteran had a "distant history of percutaneous back surgery 1971 possibly chymopapain injection of the disc."  Dr. S.O. also noted that "two years ago [the Veteran] had a CT scan of back done because of back pain and was told he had osteoporosis."  Dr. S.O diagnosed the Veteran with lumbar degenerative disc disease, degenerative spondylosis, and "sacro pain."  Other treatment records from Dr. S.O. show the Veteran received injections in the lower spine for pain relief.  An April 2006 VA primary physician treatment note states that the Veteran had experienced "chronic lower back pain for 15 years," that the Veteran had seen a chiropractor and an "ortho," and that he had "lumbar herniated disc surgery [in] 1971-72."  The January 2009 VA examiner diagnosed chronic lumbosacral strain and reported x-ray evidence showing "degenerative joint disease from L2 through S1," but the examiner further noted that there is "no degenerative disc disease."

The Veteran testified that he injured his back when he helped unload heavy artillery ammunition from a truck during his active duty service.  See hearing transcript at page 7.  The record includes the Veteran's DD 214 and other records that show he was assigned to a field artillery unit when he was in Vietnam.  The Veteran also testified that he had not been treated by civilian doctors for his back.  See hearing transcript at page 8.

 It appears that there may be additional medical evidence including evidence of lumbar surgery from the early 1970's, chiropractor records of treatment of the Veteran and possibly other treatment of the Veteran's back during and since the 1970's.  Moreover, the Veteran has not undergone a VA compensation and pension examination regarding his claimed back disorder and no opinion regarding the likely etiology of the Veterans back disorder has been provided.  In that regard, the Board observes that the Veteran is competent to report the injury and that contemporary records support his statement regarding his injury during service, and it appears that there is medical evidence available to show a continuity of symptoms from about the early 1970's.  For those reasons, the Board remands the claim for further development.

The Veteran testified that when he served with a field artillery unit, he was exposed to the noise of the artillery and was occasionally in close proximity of the guns when they fired and he did not have any ear or hearing protection.  See hearing transcript at pages 9-10.  VA provided a May 2012 hearing test.  The examiner noted hearing loss for VA purposes and noted tinnitus, however, the Veteran's VA claims folder was not reviewed and no opinion was offered regarding etiology of the Veteran's hearing loss or tinnitus.  A May 2012 addendum to the original examination report states that the Veteran's claims folder was reviewed, but no opinion regarding etiology of hearing loss could be provided without resort to mere speculation.  No reason was provided why the examiner would be resorting to mere speculation and no opinion of any sort was provided regarding tinnitus.  The record is returned for provision of opinions that include adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he identify the location and name where he has received treatment for his right knee and low back since service.  The Veteran should be specifically requested to identify any prior back surgery he underwent to include surgery in 1970 or 1971.  Reasonable steps should be taken to obtain any records that are identified and not already included in the Veteran's VA claims folder.

2.  Ensure that all VA treatment records pertaining to the Veteran are included in his VA claims folder.

3.  After completing the foregoing, provide the Veteran's VA claims folder to a VA examiner who should review the claims folder prior to examining the Veteran.  The examiner should examine the Veteran and describe and diagnose any current right knee and low back disorders.  The examiner should also provide opinions whether it is at least as likely as not that any current right knee or low back disorder manifested by the Veteran is related to his active duty service.  

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

4.  Provide the Veteran's VA claims folder to a VA audiologist.  The examiner should provide opinions whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his active duty service.  The examiner should accept the Veteran's statements regarding exposure to excessive noise during service as credible.

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

If the examiner is unable to provide an opinion without resort to mere speculation, the examiner should state the reasons why it would be speculative to provide an opinion regarding the Veteran's hearing loss or tinnitus etiologies.

If the examiner determines that an examination of the Veteran is required in order to provide the opinions requested, then such an examination should be afforded the Veteran.

5.  Ensure completion of the foregoing and of any other necessary development, and then readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


